Opinion of the court by
This is an original proceeding in mandamus, to compel the defendants to restore the county seat to Cloud Chief, in the county of Washita, Oklahoma, from which place it was removed to the town of New Cordell, after the question had been submitted to a vote of the qualified electors of said county and duly carried, and the county seat ordered removed, in accordance with the provisions of the statutes of Oklahoma.
It is contended by the plaintiff that the act of the legislature of Oklahoma is void, for being in conflict with the *Page 466 
act of congress prohibiting the removal of county seats, and hence the removal of the county seat is void. Since the submission of this case, the congress of the United States, on March 3, 1906, passed the following act legalizing the removal of said county seat:
"An Act Legalizing the Removal of the County Seat of WashitaCounty, Oklahoma Territory.
"Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled: That the action of the majority of the electors of Washita county, Oklahoma Territory, as determined by an election held on the seventh day of August, anno Domini, nineteen hundred, for the purpose of removing the county seat of said county from the town of Cloud Chief to the town of New Cordell, in said county, be, and the same is hereby, in all things ratified and confirmed, and the county seat of said county is hereby declared to be at the said town of New Cordell."
This, in our opinion, settles the controversy, and makes it unnecessary to pass upon the questions presented.
The peremptory writ is denied, and the cause is dismissed at the costs of the plaintiff.
All the Justices concurring. *Page 467